            Case 2:19-cv-01094-TLN-EFB Document 26 Filed 07/28/20 Page 1 of 2



 1   Nicholas A. Migliaccio (pro hac vice)
 2   nmigliaccio@classlawdc.com
     Jason S. Rathod (pro hac vice)
 3   jrathod@classlawdc.com
     MIGLIACCIO & RATHOD LLP
 4   388 Market Street, Suite 1300
     San Francisco, California 94111
 5   Office: (415) 489-7004
 6
     Attorneys for Plaintiff
 7
 8                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 9
     AMBER DOBSON, on behalf of herself and all              Case No. 2:19-CV-01094-TLN-EFB
10   others similarly situated,
11                                                           NOTICE OF SETTLEMENT
                     Plaintiffs,
12
            v.                                               Honorable Troy L. Nunley
13
     ZENIMAX MEDIA INC., BETHESDA
14   SOFTWORKS LLC, BETHESDA GAME
     STUDIOS, and DOES 1 through 100, inclusive,
15
16                   Defendants.

17
18
                 In accordance with Local Rule 160, the parties hereby notify the Court that they have reached
19
20      a settlement in principle. The parties anticipate finalizing the settlement agreement within thirty (30)

21      days and filing a notice of dismissal once the agreement is final.
22
23
24
25
26
27
28


     NOTICE OF SETTLEMENT
     Case No. 2:19-CV-01094
            Case 2:19-cv-01094-TLN-EFB Document 26 Filed 07/28/20 Page 2 of 2


            DATED: July 28, 2020   ***
 1
 2                                       Respectfully submitted,
 3
                                         By: /s/ Nicholas A. Migliaccio
 4
 5                                       Nicholas A. Migliaccio (pro hac vice)
 6                                       nmigliaccio@classlawdc.com
                                         Jason S. Rathod (pro hac vice)
 7                                       jrathod@classlawdc.com
                                         MIGLIACCIO & RATHOD LLP
 8                                       412 H Street NE, 3rd Floor
                                         Washington, DC 20002
 9                                       Tel: (202) 470-3520/Fax: (202) 800-2730
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF SETTLEMENT
     Case No. 2:19-CV-01094

                                            1
